      Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 1 of 11



      Bonny E. Sweeney (Cal. Bar No. 176174)        Robert B. Gilmore (admitted pro hac vice)
 1    HAUSFELD LLP                                  Edward H. Meyers (admitted pro hac vice)
 2    600 Montgomery St., Suite 3200                STEIN MITCHELL BEATO & MISSNER LLP
      San Francisco, California 94111               1100 Connecticut Ave., N.W.
 3    Tel: 415-633-1908                             Washington, D.C. 20036
      Fax: 415-358-4980                             Tel: 202-737-7777
 4    bsweeney@hausfeld.com                         Fax: 202-296-8312
                                                    rgilmore@steinmitchell.com
 5    Richard Lewis (admitted pro hac vice)         emeyers@steinmitchell.com
 6    Sathya S. Gosselin (Cal. Bar No. 269171)
      HAUSFELD LLP                                  Elizabeth C. Pritzker (Cal. Bar No. 146267)
 7    1700 K St. NW, Suite 650                      Jonathan K. Levine (Cal. Bar No. 220289)
      Washington, D.C. 20006                        Bethany L. Caracuzzo (Cal. Bar No. 190687)
 8    Tel: 202-540-7200                             PRITZKER LEVINE LLP
      Fax: 202-540-7201                             180 Grand Avenue, Suite 1390
 9
      rlewis@hausfeld.com                           Oakland, California 94612
10    sgosselin@hausfeld.com                        Tel. 415-692-0772
                                                    Fax. 415-366-6110
11                                                  ecp@pritzkerlevine.com
                                                    jkl@pritzkerlevine.com
12                                                  bc@pritzkerlevine.com
13
     Class Counsel
14

15                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
16                                        OAKLAND DIVISION
17
       Christopher Corcoran, et al., on behalf of     Case No. 4:15-cv-03504-YGR-JSC
18     themselves and others similarly situated,
                                                      CLASS ACTION
19                    Plaintiffs,
                                                      PLAINTIFFS’ NOTICE OF MOTION
20             v.                                     AND MOTION FOR APPROVAL OF
                                                      NOTICE PROVIDER AND CLASS
21     CVS Pharmacy, Inc.,                            NOTICE PROGRAM; MEMORANDUM
                                                      IN SUPPORT THEREOF
22                    Defendant.

23                                                    Date: November 5, 2019
                                                      Time: 1:00 pm
24
                                                      Courtroom: 1
25                                                    Judge: Hon. Yvonne Gonzalez Rogers

26
27
28   MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR
       Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 2 of 11




 1                                NOTICE OF MOTION AND MOTION

 2   TO:    THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on November 5, 2019, at 1:00 p.m., in Courtroom 1, 4th

 4   Floor, of this Court, located at 1301 Clay Street, Oakland, California, Plaintiffs Tyler Clark, Robert

 5   Garber, Robert Jenks, Debbie Barrett, and Carl Washington will and hereby do move the Court for

 6   an order (i) approving Plaintiffs’ selection of Angeion Group, LLC (“Angeion”) to serve as Class

 7   Notice Provider in this action; and (ii) approving Plaintiffs’ proposed class notice program and the

 8   proposed forms of notice.

 9          This Motion is made pursuant to this Court’s Minute Order dated August 19, 2019 (Dkt. No.

10   370) and Federal Rule of Civil Procedure 23(c), on the grounds that (i) Angeion, selected by Class

11   Counsel through a competitive bidding process, is an experienced class notice provider well

12   qualified to administer the proposed class notice program in this action; and (ii) Plaintiffs’ proposed

13   class notice program, including the forms of notice, satisfies the notice requirements of Fed. R. Civ.

14   P. 23(c).

15          Plaintiffs’ Motion is based upon this Notice, the accompanying Memorandum of Points and

16   Authorities, the Sept. 16, 2019 Declaration of Jonathan K. Levine in Support of Plaintiffs’ Motion

17   for Approval of Notice Provider and Class Notice Program (“Levine Decl.”), the Sept. 16, 2019

18   Declaration of Steven Weisbrot of Angeion Group, LLC (“Weisbrot Decl.”), any reply

19   memorandum Plaintiffs file, the orders, pleadings, and files in this action, and such other matters as

20   may be presented at or before the hearing.

21

22

23

24

25

26
27
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     2
          Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 3 of 11




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            Pursuant to this Court’s August 19, 2019 Minute Order (Dkt. No. 370) and Fed. R. Civ. P.

 4   23(c)(2)(B) (“Rule 23”), Plaintiffs respectfully seek Court approval of their selection of Angeion to

 5   serve as the Class Notice Provider in this action and approval of Plaintiffs’ proposed class notice

 6   program and forms of notice. Angeion was selected after a vigorous, multiple-round bidding process

 7   and is both experienced and qualified to provide class notice in this action. The proposed notice

 8   program and forms of notice fully satisfy the requirements of Rule 23 and collectively provide the

 9   class with the best notice practicable under the circumstances of this case: direct notice to class

10   members, communicated overwhelmingly through electronic means that are cost-effective and

11   expeditious, thereby enhancing the value of any potential recovery for the class (either litigated or

12   through settlement) to the greatest extent possible. For the reasons set forth below and in the

13   accompanying Levine and Weisbrot Declarations, the motion should be granted.

14   II.      THE PROPOSED NOTICE PROVIDER

15            Plaintiffs propose the appointment of Angeion to serve as the Class Notice Provider in this

16   action. Angeion is serving or has served recently as the class action notice and settlement

17   administrator in at least sixteen class actions in this District pending before eleven different judges.

18   See Weisbrot Decl., ¶ 8. Angeion was selected by Class Counsel through a multiple-round

19   competitive bidding process in which eight well-established class action notice and settlement

20   administration firms participated. See Levine Decl., ¶ 2. Based on the bids, the notice administration

21   proposals received in response to Class Counsel’s detailed request for proposals, and extensive

22   discussions with all eight of the firms, Class Counsel believe that Angeion has the requisite

23   experience and qualifications to handle all class notice tasks and to safeguard any class data that

24   CVS transmits to Angeion. Id., ¶ 3. Angeion’s experience and qualifications are described in more

25   detail in the Weisbrot Declaration accompanying this Motion.

26   III.     THE PROPOSED CLASS NOTICE PROGRAM

27            Plaintiffs’ proposed class notice program and forms of notice are tailored to the facts and

28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     3
         Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 4 of 11




 1   circumstances of this case to provide the best notice practicable under Rule 23. Assuming that notice

 2   will be provided to six state-wide classes (the certified classes for California, Florida, Illinois and

 3   Massachusetts, and the classes for New York and Arizona for which a certification motion is

 4   pending), Plaintiffs and Angeion relied on the following facts, supported by data provided by CVS,

 5   to develop the notice program proposed here:

 6           There are 6,154,351 class members in the six states who fall within the class definition;

 7           CVS possesses at least one complete mailing address for more than 99% of the class

 8            members;

 9           CVS possesses at least one phone number for 95% of the class members;

10           For 85% of the class members, CVS has a home phone number; for 51% of the class

11            members, CVS has a cell phone number; and

12           Of the 6,154,351 class members, there are only 247 who do not have an address or a phone

13            number listed in CVS’s records.

14   See Levine Decl., ¶ 4.

15            Although CVS has email addresses for only a fraction of class members (less than 1%),

16   Angeion estimates that it will be able to obtain email addresses for approximately 65% of all class

17   members based on its prior experience in numerous other cases and the data CVS will be providing.

18   See Weisbrot Decl., ¶ 14. And, depending on the nature and specificity of the information provided

19   about the 247 class members for whom CVS does not have an address or phone number, Angeion

20   may also be able to obtain contact information for some or all of this group.

21            In light of the foregoing, Plaintiffs propose to provide direct, individual notice to all class

22   members who can be identified through reasonable efforts. The first notice methodology that

23   Angeion will provide is by electronic means (email and SMS (text) message) and then by U.S. mail

24   only for those class members who cannot be contacted electronically1. SMS (text) messages will

25
     1
26     Plaintiffs will not be able to provide direct, individual class notice to the very small number of
     class members for whom no contact information ultimately can be obtained. This group, at most,
27   represents .004% of the class.
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     4
         Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 5 of 11




 1   only be sent to class members who have not opted out of receiving such messages from CVS.2

 2   Angeion will also establish and maintain a case-specific website that will provide information about

 3   the action, relevant documents, all forms of the notice of pendency, the opt-out form, and answers

 4   to frequently asked questions. See Weisbrot Decl., ¶ 22.

 5           The form of summary notice that Plaintiffs propose to provide to class members by email

 6   and U.S. mail is attached as Exhibit A to the Levine Declaration. While in summary form, this

 7   notice provides all of the information required by Rule 23 in plain, easily understood language. See

 8   Levine Decl., Ex. A. This notice also provides a link to a dedicated Class Notice website (to be set

 9   up and maintained by Angeion at www.drugpricingclassaction.com) and to the long-form class

10   notice, which sets forth even more information about the action and is attached as Exhibit B to the

11   Levine Declaration. The form of the SMS (text) notice that Plaintiffs propose to use is attached as

12   Exhibit C to the Levine Declaration. The text notice provides a link to the Class Notice website and

13   is similar in content and form to text notices approved in another class action case pending in the

14   Northern District of California. See Levine Decl., ¶ 9 and Ex. D.

15   IV.     LEGAL ARGUMENT

16           A.     The Court Should Approve Angeion As the Notice Provider

17           The Court should approve Plaintiffs’ selection of Angeion to serve as the Class Notice

18   Provider in this action. Angeion was selected in a competitive bidding process and, as set forth in

19   the Weisbrot Declaration, has the requisite experience, qualifications and resources to manage the

20   class notice program being proposed by Plaintiffs.

21           B.     Plaintiffs’ Proposed Class Notice Program and Forms of Notice Satisfy the
22                  Notice Requirements of Fed. R. Civ. P. 23(c)
             The proposed notice program and forms of notice conform to the mandates of Rule 23 and
23
     due process. Rule 23 requires “the best notice that is practicable under the circumstances, including
24

25

26
     2
      Plaintiffs’ use of SMS (text) messages to provide notice to certain class members is conditioned
     upon the Court making a specific finding in the notice order that these are informational messages
27   pertaining to the class members’ relationship with CVS. See [Proposed] Order at 2.
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     5
         Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 6 of 11




 1   individual notice to all members who can be identified through reasonable effort.” Rule 23 also

 2   provides that notice can be made by “United States mail, electronic means, or other appropriate

 3   means.” The summary and long-form notices include all of the information required under Rule

 4   23(c)(2)(B): the nature of the action, the class definition, a summary of the class claims, that a class

 5   member may enter an appearance through an attorney, that the Court will grant timely exclusion

 6   requests, the time and manner for requesting exclusion, and the binding effect of a final judgment.

 7   See Levine Decl., Exs. A-B. The text notice provides summary information and a hyperlink to the

 8   Class Notice website, which contains the long-form notice and other case-related information. Id.,

 9   Ex. C. The forms of notice thus include all information necessary for class members to make

10   informed decisions relating to the action.

11           While direct notice is not required in all cases, see Briseno v. ConAgra Foods, Inc., 844 F.3d

12   1121, 1129 (9th Cir. 2017), here it is the best notice practicable for all class members because the

13   notice provider will have direct contact information for nearly the entire class and can send direct

14   notice to the entire class by electronic means or U.S. mail (for those who cannot be contacted

15   electronically).3 This program satisfies due process. See, e.g., In re Online DVD Rental Antitrust

16   Litig., 779 F.3d 934, 941, 946 (9th Cir. 2015) (notice was first emailed to 35 million class members

17   and then sent via U.S. mail to over 9 million class members whose email addresses generated

18   bounce-back messages); McCrary v. Elations Co., No. EDCV 13-0242 JGB (SPx), 2016 WL

19   769703, at *7 (C.D. Cal. Feb. 25, 2016) (notice was sent via U.S. mail and email); In re Magsafe

20   ApplePower Adapter Litig., No. 5:091-cv-01911-EJD, 2015 WL 428105, at *10 (N.D. Cal. Jan. 30,

21   2015) (emails, the primary notice vehicle, were sent to 5,523,878 class members).

22           Plaintiffs’ proposal to disseminate notice by text message to certain class members is

23   similarly a methodology that has been routinely approved by courts. See, e.g., In re TracFone

24   Unlimited Serv. Plan Litig., No. 13-CV-03440-EMC, 2015 WL 13035125, at *3 (N.D. Cal. Feb. 20,

25
     3
26     Because Plaintiffs are proposing to provide direct notice to all class members, they are not
     proposing any form of publication or media notice, which would be duplicative of the direct notice
27   program and a significant expense.
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     6
       Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 7 of 11




 1   2015); Rosas v. Sarbanand Farms, LLC, No. C18-0112-JCC, 2019 WL 859225, at *1–2 (W.D.

 2   Wash. Feb. 22, 2019); Dudley v. TrueCoverage LLC, No. CV 18-3760 PA (AGRX), 2018 WL

 3   6431869, at *5 (C.D. Cal. Sept. 28, 2018); Irvine v. Destination Wild Dunes Mgmt., Inc., 132 F.

 4   Supp. 3d 707, 711 (D.S.C. 2015); Eley v. Stadium Grp., LLC, No. 14-CV-1594 (KBJ), 2015 WL

 5   5611331, at *3 (D.D.C. Sept. 22, 2015); Bhumithanarn v. 22 Noodle Mkt. Corp., No. 14-CV-2625

 6   RJS, 2015 WL 4240985, at *4–5 (S.D.N.Y. July 13, 2015); In re AT & T Mobility Wireless Data

 7   Servs. Sales Tax Litig., 789 F. Supp. 2d 935, 941, 968–69 (N.D. Ill. 2011). Here, text messaging is

 8   an effective means of providing direct notice to over 3 million class members—approximately one-

 9   half of the class—for whom CVS has mobile phone numbers. See Weisbrot Decl., ¶ 11.

10          The Advisory Committee Notes to Rule 23(c)(2) endorse “contemporary methods of giving

11   notice to class members”: “Counsel should consider which method or methods of giving notice will

12   be most effective; simply assuming that the ‘traditional’ methods are best may disregard

13   contemporary communication realities.” 2018 Fed. R. Civ. P. 23(c)(2) Advisory Committee Notes.

14   Here, CVS has cell phone numbers for 3 million class members (representing 51% of the class),

15   raising two inferences: (i) texts are one of CVS’s primary methods of communicating with class

16   members about prescriptions, and (ii) text messages are the most effective and accurate way to reach

17   millions of class members. See Bhumithanarn, 2015 WL 4240985, at *4–5 (approving class notice

18   by text where text messaging was an employer’s “preferred method of employee communication”

19   and dismissing employers’ purported “privacy and data manipulation concerns” about using text

20   messaging for the same reason).

21          C.      Plaintiffs’ Proposed Notice Program Does Not Raise HIPAA or TCPA Issues

22          Plaintiffs met and conferred with CVS about the proposed notice program prior to filing this

23   motion. As of the date of the filing of the motion, CVS has indicated that, for business reasons and

24   because of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), 42 U.S.C.

25   § 1320d, et seq., and the Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. §227,

26   et seq., CVS objects to any form of notice other than U.S. mail to all 6.15 million class members,

27
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     7
         Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 8 of 11




 1   and will only transfer to Angeion class members’ names and addresses, but not any phone numbers4.

 2   See Levine Decl., ¶ 5. Plaintiffs considered the potential applicability of HIPAA and the TCPA in

 3   the development of the notice program now being proposed for approval by the Court. Based on

 4   that analysis, discussions with Angeion professionals, and their own independent research, Plaintiffs

 5   believe that their proposed notice program complies with HIPAA and the TCPA for the reasons

 6   discussed below.

 7           As relevant here, HIPAA and its implementing rules prohibit the disclosure by a HIPAA-

 8   covered entity, such as CVS, of an individual’s protected health information (“PHI”) without that

 9   individual’s authorization, or unless the disclosure is otherwise permitted under HIPAA, such as

10   pursuant to a court order. The Department of Health and Human Services’ regulations implementing

11   HIPAA contemplate and authorize such a disclosure: “A covered entity may disclose protected

12   health information in the course of any judicial or administrative proceeding … [i]n response to an

13   order of a court or administrative tribunal, provided that the covered entity discloses only the

14   protected health information expressly authorized by such order[.]” 45 C.F.R. § 164.512(e)(i).5 PHI

15   is considered to be any identifiable health information (such as a name, address, or phone number)

16   that is used, maintained, stored, or transmitted by a HIPAA-covered entity (or its business

17   associates) in relation to the provision of healthcare or payment for healthcare services.6

18           Recognizing the important concerns that HIPPA addresses, Plaintiffs submit that the

19   summary notice and the text notice proposed here, if approved by the Court, comply with HIPPA.

20   This is so for two reasons.

21
     4
22     Plaintiffs and CVS are negotiating a stipulated order that will allow for the transfer of the class
     member names and addresses from CVS to Angeion. If CVS adheres to its current position with
23   respect to the phone numbers, Plaintiffs will seek an order compelling the phone numbers to be
     turned over as well.
24
     5
      See https://www.hhs.gov/hipaa/for-individuals/court-orders-subpoenas/index.html, last visited on
25   Sept. 13, 2019.
     6
26       See https://www.hipaajournal.com/what-is-considered-protected-health-information-under-
     hipaa/, last visited on Sept. 13, 2019.
27
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     8
         Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 9 of 11




 1            First, Plaintiffs (working in conjunction with Angeion) took great care to draft the summary

 2   notice in a generic fashion so as to not specifically connect a notice recipient with a prescription

 3   purchase, medical condition, or health status. The notice specifically does not say that the notice

 4   recipient is a class member, nor does it say that the recipient was provided healthcare or paid for

 5   healthcare services from CVS.7 Rather, the notice states only that “you may have purchased one or

 6   more generic prescription drugs from a CVS pharmacy” . . . and may be a member of one or more

 7   of the Classes. Levine Decl., Ex. A.8 Thus, as drafted, the notice does not disclose or connect any

 8   individual person’s PHI in relation to the provision of healthcare or the payment for healthcare

 9   services. This satisfies the purposes of HIPPA. It also satisfies the requirements of Rule 23, by

10   describing the nature and pendency of the class action, and by advising the recipient of steps that

11   can be taken if the recipient thinks he or she may be a member of a class.

12            Second, even if the notice arguably discloses PHI in relation to the provision of healthcare

13   or payment for healthcare services, it is HIPAA-compliant because the disclosure will be pursuant

14   to a court order (the proposed notice order) and CVS has previously informed all of its customers

15   in its privacy policy that CVS may disclose PHI in response to a court order without seeking prior

16   authorization. See Levine Decl., Ex. F. The Court’s order directing that an informative notice of

17   pendency be delivered to the classes in the manners proposed by Plaintiffs allows for this minimal

18   disclosure of PHI (if it is PHI at all), consistent with CVS’s privacy policy. Moreover, neither

19   Plaintiffs nor Angeion are “covered entities” nor “business associates” as defined by the statute.

20   Nevertheless, as described above, they have painstakingly attempted to limit any potential disclosure

21   of PHI by using generic language that does not identify the notice recipient’s prescription purchase

22   history, medical condition, or health status.

23

24
     7
      The summary notice and text notice proposed here are far more general than the Court-approved
25   summary notices that recently were emailed to all known and unknown class members in another
     healthcare case, In re USC Student Health Center Litigation, Case No. 18-cv-04258-SVW (C.D.
26   Cal.). See Levine Decl., Exhibit E (containing class notices issued in USC Health Center case).
27   8
         The proposed long form notice contains similar generic language. See Levine Decl., Ex. B.
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     9
      Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 10 of 11




 1          With respect to the TCPA, the law applies only to the proposed text message notice. Here,

 2   too, the proposed text message notice complies with the TCPA. More than half of all potential class

 3   members have knowingly provided their cell phone numbers to CVS in the course of filling

 4   prescriptions, and the proposed text message concerns these same pharmacy prescriptions. See Van

 5   Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044–45 (9th Cir. 2017) (“[A]n effective

 6   consent [under the TCPA] is one that relates to the same subject matter as is covered by the

 7   challenged calls or text messages.”).) As there is effective consent under the TCPA for these class

 8   members, the proposed form of text message notice complies with the TCPA, and is an effective

 9   means of reaching class members who have consented to receive prescription-related information

10   in this way.

11          Moreover, in evaluating the TCPA’s application, the Ninth Circuit has concluded that

12   “messages ‘whose purpose is to facilitate, complete, or confirm a commercial transaction that the

13   recipient has previously agreed to enter into with the sender are not advertisements.’” Aderhold v.

14   car2go N.A. LLC, No. 14-35208, 668 Fed. App’x 795, 796, 2016 WL 4709873, at *1 (9th Cir. Sept.

15   9, 2016) (quoting In re Rules & Regs. Implementing the Tel. Consum. Prot. Act of 1991, 21 FCC

16   Rcd. 3787, 3812 ¶ 49 (Apr. 6, 2006)). Here, the proposed form of class text notice is informational

17   in nature, rather than constituting prohibited advertising or telemarketing. See Smith v. Blue Shield

18   of California Life & Health Ins. Co., 228 F. Supp. 3d 1056, 1066 (C.D. Cal. 2017) (collecting

19   examples of informational communications under the TCPA). A court in this district has found

20   class notice by SMS (text) message to constitute “informational messages pertaining to …

21   subscribers’ service” and approved the dissemination of class notice by SMS message to class

22   members. TracFone, 2015 WL 13035125, at *3.

23   V.     CONCLUSION

24          For all of the foregoing reasons, the Court should approve Plaintiffs’ selection of Angeion

25   to serve as the Class Notice Provider in this action and approve Plaintiffs’ proposed class notice

26   program and forms of notice.

27
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     10
      Case 4:15-cv-03504-YGR Document 377 Filed 09/16/19 Page 11 of 11




 1   Dated: September 16, 2019                       Respectfully submitted,

 2    By: /s/ Jonathan K. Levine                     By: /s/ Robert Gilmore
      Elizabeth C. Pritzker (Cal. Bar No. 146267)    Robert B. Gilmore (admitted pro hac vice)
 3                                                   Edward H. Meyers (admitted pro hac vice)
      Jonathan K. Levine (Cal. Bar No. 220289)
 4    Bethany L. Caracuzzo (Cal. Bar No. 190687)     STEIN MITCHELL BEATO & MISSNER LLP
      PRITZKER LEVINE LLP
 5
      By: /s/ Bonny Sweeney
 6    Bonny E. Sweeney (Cal. Bar No. 176174)
 7    Richard Lewis (admitted pro hac vice)
      Sathya S. Gosselin (Cal. Bar No. 269171)
 8    HAUSFELD LLP

 9                                       FILER’S ATTESTATION
10          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Jonathan K. Levine, attest that
11   concurrence in the filing of this document has been obtained from each of the persons listed in the
12   above signature block.
13
            Date: September 16, 2019
14
            By: /s/ Jonathan K. Levine
15

16

17

18
19

20

21

22

23

24

25

26
27
28
     MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR     11
